Citation Nr: 0412601	
Decision Date: 05/14/04    Archive Date: 05/19/04	

DOCKET NO.  03-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $1,152.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the benefit sought on 
appeal.  The veteran, who had active service from March 1945 
to March 1946 and from October 1954 to December 1955, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
overpayment.

3.  A recovery of the overpayment of pension benefits 
calculated in the amount of $1,152 would be against equity 
and good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $1,152 have been 
met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2003).

In this regard, the Board observes that the record does not 
reflect that the veteran was notified of the revisions of the 
VCAA.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the notice and duty to 
assist provisions of the VCAA do not apply to claims 
involving waiver of recovery of overpayments.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Therefore, while the 
record before the Board does not reflect notice as required 
under 38 U.S.C.A. § 5103(a), such notice is apparently not 
required.

In any event, the Board observes that the decision on the 
waiver of indebtedness and the Statement of the Case were 
provided to the veteran and notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Furthermore, as indicated 
above, this decision represents a complete grant of the 
benefit sought on appeal, and as such, the veteran is not 
prejudiced by the failure to provide the appropriate notice 
under the VCAA.  Bernard v. Brown, 4 Vet. App. 384, 492 
(1993).  Also, since the decision is favorable to the 
veteran, no further evidentiary development is necessary.  
Accordingly, the Board is of the opinion that appellate 
review can proceed.

Background and Evidence

A rating decision dated in March 1989 granted a permanent and 
total disability rating for pension purposes effective from 
August 3, 1988.  In connection with this award, the record 
contains various letters from the RO to the veteran dated 
between 1989 concerning his pension benefits.  These letters 
notified the veteran of his current award and the income 
utilized to arrive at that monthly rate.  The veteran was 
also notified in each of those letters of the need to report 
any change in his family's income.  

A rating decision dated in January 2001 determined that the 
veteran was not competent to handle disbursement of funds.  
This determination was effective from January 22, 2001.

A VA Form 21-0516 (Improved Pension Eligibility Verification 
Report) was received by the RO in February 2001.  
Accompanying that form was a statement from the Social 
Security Administration showing that the veteran's wife would 
be entitled to a monthly spouse's benefit beginning in 
December 2000 with the first payment being made around 
January 6, 2001.

A VA field examination report dated in April 2001 indicated, 
with respect to the veteran's financial situation, that the 
only real property of the veteran and his wife was the home 
they were living in which might have a value of $50,000.  
They did not maintain any savings in a bank.  Income 
consisted of $1,006 from the VA, $447 in Social Security 
benefits for the veteran and since January 2001, $247 in 
Social Security benefits for the veteran's spouse.  According 
to the veteran's wife and a daughter the approximate monthly 
expenses were $500 in food, $170 in utilities, $100 in 
clothes, $75 in transportation, $97 in payments to the 
financial services division and $150 in medicines and medical 
care.  It was indicated that the remainder of the monthly 
income was used as needed for other miscellaneous expenses 
such as personal goods, household goods and maintenance of 
the home.  The debt to the financial services division was 
calculated at $722.  

An October 2001 letter to the veteran from the RO amended his 
disability pension effective February 1, 2001.  This resulted 
in an overpayment in pension benefits calculated in the 
amount of $1,152.  The veteran requested a waiver of recovery 
of the overpayment and submitted a VA Form 5655 (Financial 
Status Report).  On that form the veteran reported total 
monthly income in excess of $1,500 and total monthly expenses 
in excess of $1,700.

A decision on waiver of indebtedness dated in February 2002 
summarized that the veteran had informed the VA of his 
spouse's Social Security award in February 2001 and that in 
October 2001 the VA processed the award adjustment effective 
February 1, 2001, resulting in an overpayment calculated in 
the amount of $1,152.  A corrected award was subsequently 
accomplished reducing the debt to $905.  The decision 
summarized that the veteran's financial status report showed 
a monthly income of $1,575 and monthly expenses in the amount 
of $1,720 leaving a negative balance of $145 per month.  

The financial report was further analyzed and that certain 
expenses were too vague and were discounted.  For example, 
the claimant reported $140 in monthly furniture expenses but 
there was no monthly installment debt in that amount and 
without a monthly installment debt the amount was deemed to 
be excessive given that furniture was not a monthly 
necessity.  It was also noted that the veteran had reported 
$150 in needed expenses but did not specify what those 
expenses were and that given the fact that all basic 
necessities were accounted for in the other monthly expenses, 
this amount was apparently deemed excessive.  Lastly, it was 
noted that the veteran reported $170 a month in medical 
expenses, but it was noted that those medical expenses could 
be submitted in a medical expense report in order to have the 
VA adjust his award resulting in a reduction or elimination 
of the debt.  

In concluding not to waive the recovery of overpayment it was 
initially noted that there was no indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
creating the indebtedness.  The factors for consideration 
under the standard of "equity and good conscience" were 
considered.  It was noted that there was little or no fault 
found on behalf of the veteran.  It was noted, however, that 
the veteran was aware of the need to inform the RO of his 
spouse's income and that this would cause a reduction in 
benefits.  The decision conceded that the VA did not process 
the information promptly, but the veteran was aware he was 
receiving greater benefits than the amount he was entitled 
to.  The decision noted that the evidence was insufficient to 
show the current income and income which was reasonably to be 
expected from all family members over the next few years, 
combined with net worth, would seriously impair the veteran's 
ability to provide for his family's basic necessities and 
exceptional expenses.  It was also noted that failure to make 
restitution would result in an unfair gain to the debtor.  It 
was concluded that based on the evidence of record, 
collection now and/or in the future would not cause undue 
financial hardship and would not be against equity and good 
conscience.

Law and Analysis.

The veteran has requested waiver of a recovery of an 
overpayment of pension benefits.  At this point, the Board 
would note that there is absolutely no indication from the 
evidence that there is any fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
overpayment.  As such, there is no statutory or regulatory 
bar to the consideration of the waiver request.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b) ("[t]he recovery of any 
payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of recovery 
or collection of such indebtedness. . . . ")

As such, the remaining question is whether a recovery of the 
overpayment would be against equity and good conscience.  In 
applying the "equity and good conscience" standard, the 
factors to be considered are listed in 38 C.F.R. 
§ 1.965(a)(1)-(6), and include fault of the debtor, balancing 
of faults, undue hardship, defeat the purpose of the benefit 
program, unjust enrichment and changing position to one's 
detriment.  In considering these standards, the Board finds 
that the veteran was not at fault in the creation of the 
overpayment and that any fault in the creation of the 
overpayment primarily resides with the RO in failing to 
promptly adjust the veteran's pension award.  The RO was 
notified of the veteran's increased income in the February 
2001 EVR and yet it was not until eight months later, in 
October 2001, that the veteran's pension award was 
retroactively adjusted.  Had the RO promptly adjusted the 
veteran's pension award, most of the overpayment at issue 
would not have occurred.

There is undoubtedly an element of unjust enrichment in the 
veteran's receipt and retention of pension benefits to which 
he clearly was not entitled to receive.  However, although 
permitting the veteran to retain the overpayment in question 
results in his unjust enrichment, the Board accords less 
weight to this factor in balancing the equities given the 
circumstances of this case.

With respect to the other factors for consideration, the 
Board finds that the only remaining two that require comment 
are a balancing of faults and financial hardship.  With 
respect to financial hardship, the Board finds that the 
veteran's monthly income roughly approximates his monthly 
expenses.  While the RO found some items to be excessive in 
the February 2002 decision, specifically monthly furniture 
expenses and need expenses totaling $290, when those items 
are removed, the veteran's monthly income exceeds his monthly 
expenses by only $145.  While the RO also discounted monthly 
medical expenses of $170, the Board would observe that it is 
only the medical expenses in excess of 5 percent of the 
maximum annual rate that have any effect on the veteran's 
pension award.  In any event, given the amounts involved in 
all of these calculations, the Board finds that the veteran's 
overall income approximates his overall expenses. 

Lastly, the Board finds that in this case, the greater fault 
in the creation of the overpayment occurred because of VA 
inaction.  The veteran promptly notified the RO of his wife's 
receipt of Social Security in February 2001, one month after 
her Social Security award started.  Had the RO adjusted the 
veteran's pension award with similar promptness, the 
overpayment involved would have been negligible.  Given the 
veteran's financial situation in this case, when coupled with 
the balancing of faults, the Board concludes that the 
recovery of the overpayment in question should be waived as 
being against equity and good conscience.  Accordingly, 
waiver of recovery of an overpayment calculated in the amount 
of $1,152 is granted.



ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits calculated in the amount of $1,152 is 
granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



